Filed 8/18/14 P. v. McInerney CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                    DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B255484
                                                                  (Super. Ct. Nos. 2009032879, 2011017707,
     Plaintiff and Respondent,                                            2011043156, 2012028042.)
                                                                               (Ventura County)
v.

DANIEL KEVIN McINERNEY,

     Defendant and Appellant.



                   Daniel Kevin McInerney appeals a judgment of conviction entered after
he expressly waived his constitutional rights and pleaded guilty to two counts of
transportation of methamphetamine (Case Nos. 2009032879 & 2011043156),
possession for sale of methamphetamine (Case No. 2011017707), and receiving stolen
property (Case No. 2012028042), and admitted committing a felony while released
from custody on bail (Case No. 2012028042). (Health & Saf. Code, §§ 11379, subd.
(a), 11378; Pen. Code, § 496, subd. (a), 12022.1, subd. (b).)
                                  FACTS AND PROCEDURAL HISTORY
                   On September 8, 2009, Port Hueneme police officers stopped McInerney's
vehicle for a traffic violation. The officers saw a hypodermic syringe on the vehicle's
dashboard. During a consensual search, they found a baggie of methamphetamine and a
second syringe in McInerney's clothing pockets. (Case No. 2009032879.)
              On May 17, 2011, Ventura police officers saw McInerney and Amy
Duggan in a parked vehicle at a car wash. There were three outstanding warrants for
Duggan's arrest. Duggan informed the police officers that McInerney's vehicle
contained methamphetamine and syringes. The officers searched the vehicle and
McInerney and found methamphetamine and drug paraphernalia. (Case No.
2011017707.)
              On December 9, 2011, Ventura County sheriff's deputies stopped
McInerney's vehicle during a traffic stop and learned that the vehicle had been reported
stolen. During a search of the vehicle, deputies found methamphetamine and drug
paraphernalia. (Case No. 2011043156.)
              On September 4, 2012, Ventura County sheriff's deputies responded to a
dispatch that a truck parked at McInerney's residence contained parts from a truck stolen
one month prior. The theft victim identified the parts as having been stolen from his
truck. (Case No. 2012028042.)
              On June 28, 2013, McInerney pleaded guilty in each of the four cases in
accordance with a plea agreement. The trial court sentenced him to a total sentence of
six years four months, consisting of a four-year term for Case No. 2009032879, a one-
year term for Case No. 2011043156, and an eight-month term for each of the remaining
two cases, all to be served consecutively. The court imposed various fines and fees and
awarded McInerney 594 days of presentence custody credit.
                                      DISCUSSION
              We appointed counsel to represent McInerney in this appeal. After
counsel's examination of the record, he filed an opening brief raising no issues.
              On June 27, 2014, we advised McInerney by mail that he had 30 days
within which to personally submit any contentions or issues that he wished to raise on
appeal. We have not received a response.




                                            2
              We have reviewed the entire record and are satisfied that McInerney's
attorney has fully complied with his responsibilities and that no arguable issue exists.
(People v. Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             3
                              Donald Coleman, Judge

                         Superior Court County of Ventura

                        ______________________________


             William Quest, Senior Deputy Public Defender, Stephen P. Lipson, Public
Defender, for Defendant and Appellant.


             No appearance for Plaintiff and Respondent.




                                         4